Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “supporting units that are provided on left and right inner side walls of the heating chamber so as to be opposed to each other and support the tray“ in lines 4-5 in claims 1 and 9”. Applicant specification on page 8, lines 2-9, indicates that the structure of the supporting units as having horizontal upper surfaces and extend horizontally in a front-back direction are provided on a right side wall and a left side wall of heating chamber 2 in order to support tray 14. 
Such claim limitation(s) is/are: “a controller that controls output of the first heater and switches which of the plurality of planar heat generators of the second heater is to be energized” in lines 9-11 in claims 1 and 9”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gordon (US 6,297,481 B1 as previously recited).
With respect to claims 1 and 9, Gordon discloses of a heating cooker 10 comprising: a tray 14 on which an object 9a to be heated is placed (Col. 3, lines 38-60; Figures 1-6); a heating chamber 12 in which the object 9a to be heated and the tray 14 are contained (Col. 3, lines 38-50; Figures 1-6); supporting units 50, 52, 54, 60, 74, 76, 78 that are provided on left and right inner side walls 18, 47, 46, 78 of the heating chamber 12 so as to be opposed to each other and support the tray 14 (Col. 3, line 61 thru Col. 4, line 21; Figures 1-6); a first heater 30 disposed below the tray 14 to heat the tray 14 (Col. 4, lines 11-13; Figures 1-6); a second heater 56, 66, 68 disposed over the tray 14 to heat the tray 14 (Col. 4, lines 48-54), the second heater 56, 66, 68 having a (i.e. The two insulator 42, 44 are made of high temperature polymer layers such as Mylar sheets. The fiberglass support grid 102 embedded between the two Mylar sheets limits the bending of the two Mylar sheets 42, 44 during heating because the fiberglass support grid is more rigid than the Mylar sheets; Col. 5, lines 1-18) caused by heating of the plurality of planar heat generators 32, 34, 36 of the second heater 56, 66, 68 (Col. 3, lines 51-60; Col. 4, lines 45-54; Col. 5, lines 19-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (JP 2012237508 A as previously recited) in view of Gordon (US 6,297,481 B1 as previously recited).
With respect to claim 1 Fujinami et al discloses of a heating cooker 1 comprising: a tray 19 on which an object 26 to be heated is placed (Para. 0024; Figures 1-4); a heating chamber 2 in which the object 26 to be heated and the tray 19 are contained (Para. 0024; Figures 1-4); supporting units 8a-8c that are provided on left and right inner side walls of the heating chamber 2 so as to be opposed to each other and support the tray 19 (Para. 0027; Figures 4); a first heater 7, 23 disposed below the tray 19 to heat the tray 19 (Para. 0025 and 0027; Figures 1-4); a second heater 14a-14c disposed over the tray 19 to heat the tray 19 (Para. 0024), the second heater 14a-14c having a plurality of heat generators 14a, 14b, 14c in a rod shape (Para. 0024); and a controller 11, 24 that controls output of the first heater 7, 23 and switches which of the plurality of heat generators 14a, 14b, 14c of the second heater 14a-14c is to be energized in accordance with a kind of the object 26 to be heated and a quantity of the object 26 to be heated (Para. 0033-0035), wherein the controller 11, 24 heats regions that are disposed over and below the tray 19 and opposed to each other by controlling 
However, Fujinami et al is silent regarding the second heater having a plurality of planar heat generators and two insulators; each of the two insulators has a planar shape, and the plurality of planar heat generators are sandwiched between the insulators, wherein the second heater includes a distortion suppressor between the plurality of planar heat generators, and wherein the distortion suppressor suppresses internal distortion of the insulators caused by heating of the plurality of planar heat generators of the second heater.
Gordon teaches that the second heater 56, 66, 68 having a plurality of planar heat generators 32, 34, 36 (Col. 3, lines 51-60) and two insulators 42, 44 (Col. 3, lines 51-60; Col. 4, lines 45-54); each of the two insulators 42, 44 has a planar shape, and the plurality of planar heat generators 32, 34, 36 are sandwiched between the insulators 42, 44 (Col. 3, lines 51-60; Col. 4, lines 45-54; Figures 5-6), wherein the second heater 56, 66, 68 includes a distortion suppressor 102 (i.e. support for the heater) between the plurality of planar heat generators 32, 34, 36 (Col. 4, lines 45-54; Col. 5, lines 19-36), and wherein the distortion suppressor 102 suppresses internal distortion of the insulators 42, 44 caused by heating of the plurality of planar heat generators 32, 34, 36 of the second heater 56, 66, 68 (Col. 3, lines 51-60; Col. 4, lines 45-54; Col. 5, lines 19-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al with Gordon, by replacing the second heater as taught by Fujinami et al with the second heater as 

With respect to claims 8, Fujinami et al discloses of the first heater includes a microwave generating device 23 that supplies a microwave to the heating chamber 2 (Para. 0025; Figures 1-4), the tray 19 is held inside the heating chamber 2 and divides the heating chamber 2 into upper and lower parts, and the tray 19 having a lower surface provided with a microwave absorbing heat generator 7 that absorbs the microwave (Para. 0027; Figures 1-4), the second heater 14a-14c that heats the tray 19 by radiation heat from an upper surface of the heating chamber 2 (Para. 0027; Figures 1-4), the controller 24 changes a heating region of the second heater 14a-14c in accordance with the kind of the object 26 to be heated and the quantity of the object 26 to be heated and controls output of the microwave generating device 23 (Para. 0030-0032; Figures 1-4).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (JP 2012237508 A as previously recited) in view of Gordon (US 6,297,481 B1 as previously recited) as applied to claim 1 above, and further in view of Frost (US 2,798,930 A as previously recited).
With respect to claim 2, the modification of Fujinami et al and Gordon discloses substantially all features as set forth in claim 1, above such that the first heater 7, 23 includes a microwave generating device 23 and a microwave absorbing heat generator 7, the microwave generating device 23 having microwave radiation directivity 12 and 
However, the modification of Fujinami et al and Gordon is silent regarding the second heater is disposed above an upper surface of the heating chamber and is pressed against the upper surface of the heating chamber by a pressing unit.
Frost teaches that the second heater 78 is disposed above an upper surface of the heating chamber 1 and is pressed against the upper surface of the heating chamber 1 by a pressing unit 11 (Col. 3, lines 26-40; Col. 4, lines 4-23; Figure 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al and Gordon with Frost, by modifying the connection of the second heater to the upper surface of the chamber as taught by Fujinami et al and Gordon with the connection of the second heater to the upper surface of the chamber as taught by Frost, to provide a cooking range which can be easily transformed to various types of cooking methods by the use of the member or trays equipped with heating units.

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (JP 2012237508 A as previously recited) in view of Gordon (US 6,297,481 B1 as previously recited) as applied to claim 1 above, and further in view of Wisner et al (US 2008/0213449 A1 as previously recited).
With respect to claim 3, the modification of Fujinami et al and Gordon discloses substantially all features as set forth in claim 1, above such that the plurality of heat generators 14a-14c are disposed above the object 26 (Para. 0024).
However, the modification of Fujinami et al and Gordon is silent regarding the distortion suppressor in each of the two insulator is a slit, and the plurality of planar heat generators are disposed so as to avoid the slit in the insulators in a plan view.
Wisner et al teaches that the distortion suppressor in each of the two insulators 16, 18 is a slit 41 (Para. 0035; Figure 3), and the plurality of planar heat generators 20 are disposed so as to avoid the slit 41 in the insulators 43 in a plan view (Para. 0035; Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al and Gordon with Wisner et al, by adding to the planar second heater as taught by Fujinami et al and Gordon with the a slit into the insulators of the planer second heater as taught by Wisner et al, to help improve the efficiency in heating such a container.

With respect to claim 5, the modification of Fujinami et al and Gordon discloses substantially all features as set forth in claim 3, above such as the second heater 14a-14c of low rigidity (i.e. tube heaters; Para 0024).
	However, the modification of Fujinami et al and Gordon is silent regarding the slit is disposed so as to lower rigidity of the second heater.
Wisner et al teaches that the slit 41 is disposed so as to lower rigidity of the second heater 20 (Para. 35; Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al and Gordon with Wisner et al, by adding to the second heater as taught by Fujinami et al and Gordon with a slit into the second heater as taught by Wisner et al, to help improve the efficiency in heating such a container.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (JP 2012237508 A as previously recited) in view of Gordon (US 6,297,481 B1 as previously recited) in view of Wisner et al (US 2008/0213449 A1 as previously recited) as applied to claim 3 above, and further in view of Akiyoshi et al (US 4,675,507 A as newly recited).
With respect to claim 6, the modification of Fujinami et al and Gordon discloses substantially all features as set forth in claim 3, above such that the upper surface of the heating chamber 2 of the second heater 14a-14c (Para. 0033-0035).
However, the modification of Fujinami et al and Gordon is silent regarding the slit is disposed so as to divide a plane on which the second heater is located and which is parallel with an upper surface of the heating chamber into a central part and a circumferential part.
Akiyoshi et al teaches that the slit (i.e. Although Akiyoshi et al does not explicitly identify a slit, however Figures 5-7 shows that the flat heater is made up of heat element 8a is wound around each of the two different winding bases 8b with a space between them; Col. 3, lines 21-30; Col. 5, lines 26-38) is disposed so as to divide a plane 8b-8c on which the second heater 8 is located and which is parallel with an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al and Gordon with Akiyoshi et al, by adding to the second heater as taught by Fujinami et al and Gordon with the slit into the insulators and second heater as taught by Akiyoshi et al, to provide the heater the ability to perfectly contact the ceiling of the heating chamber causing effective heat transmission to the ceiling.

With respect to claim 7, the modification of Fujinami et al and Gordon and Wisner et al discloses substantially all features as set forth in claim 5, above such as a plane of the second heater 14a-14c (i.e. horizontal plain of the tube heaters; Para 0024).
However, the modification of Fujinami et al and Gordon and Wisner is silent regarding the slit is disposed so as to spirally divide a plane on which the second heater.
Akiyoshi et al teaches that the slit (i.e. the gap between the two heater sections Figures 5-7) is disposed so as to spirally divide a plane of the second heater 8b (Col. 6, lines 1-15; Figures 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al and Gordon and Wisner et al with Akiyoshi et al, by adding to the second heater as taught by Fujinami et al and Gordon with the slit into the insulators and second heater as taught by Akiyoshi et al, to .

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinami et al (JP 2012237508 A as previously recited) in view of Akiyoshi et al (US 4,675,507 A as newly recited).
With respect to claim 9 Fujinami et al discloses of a heating cooker 1 comprising: a tray 19 on which an object 26 to be heated is placed (Para. 0024; Figures 1-4); a heating chamber 2 in which the object 26 to be heated and the tray 19 are contained (Para. 0024; Figures 1-4); supporting units 8a-8c that are provided on left and right inner side walls of the heating chamber 2 so as to be opposed to each other and support the tray 19 (Para. 0027; Figures 4); a first heater 7, 23 disposed below the tray 19 to heat the tray 19 (Para. 0025 and 0027; Figures 1-4); a second heater 14a-14c disposed over the tray 19 to heat the tray 19 (Para. 0024), the second heater 14a-14c having a plurality of heat generators 14a, 14b, 14c in a rod shape (Para. 0024); and a controller 11, 24 that controls output of the first heater 7, 23 and switches which of the plurality of heat generators 14a, 14b, 14c of the second heater 14a-14c is to be energized in accordance with a kind of the object 26 to be heated and a quantity of the object 26 to be heated (Para. 0033-0035), wherein the controller 11, 24 heats regions that are disposed over and below the tray 19 and opposed to each other by controlling energization of the first heater 7, 23 and the second heater 14a-14c (Para. 0025, 0027-0028).
However, Fujinami et al is silent regarding the second heater having a plurality of planar heat generators and two insulators; each of the two insulators has a planar shape, and the plurality of planar heat generators are sandwiched between the insulators, wherein the second heater includes a distortion suppressor between the plurality of planar heat generators, and wherein the distortion suppressor suppresses internal distortion of the insulators caused by heating of the plurality of planar heat generators of the second heater.
Akiyoshi et al teaches that the second heater 8 having a plurality of planar heat generators 8a-8b (i.e. the flat flexible heaters are made of two heater wires wrapped around each insulators; Figure 7) and two insulators 8b-8c (Abstract; Col. 6, lines 1-15; Figures 5-7); each of the two insulators 8b-8c (i.e. each of the mica insulators 8b and 8c) has a planar shape, and the plurality of planar heat generators 8a-8b are sandwiched between the insulators 8c (Col. 6, lines 1-5; Figures 5-7), wherein the second heater 8 includes a distortion suppressor (i.e. Although Akiyoshi et al does not explicitly identify a slit, however Figures 5-7 shows that the flat heater is made up of heat element 8a is wound around each of the two different winding bases 8b with a space between them; Col. 3, lines 21-30; Col. 5, lines 26-38) between the plurality of planar heat generators 8a-8b (Col. 6, lines 1-15; Figures 5-7), and wherein the distortion suppressor (figures 5-7) suppresses internal distortion of the insulators 8b-8c caused by heating of the plurality of planar heat generators 8a-8b of the second heater 8 (Col. 6, lines 1-15; Figure 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al with Akiyoshi et al, by 

With respect to claim 10, the modification of Fujinami et al discloses substantially all features as set forth in claim 9, above such that the first heater 7, 23 includes a microwave generating device 23 and a microwave absorbing heat generator 7, the microwave generating device 23 having microwave radiation directivity 12 and supplying a microwave to the heating chamber 2, and the microwave absorbing heat generator 7 being provided on a lower surface of the tray 19 (Para. 0039-0040), and the second heater 14a-14c is disposed above an upper surface of the heating chamber 2 and is near the upper surface of the heating chamber 2 (Para. 0040).
However, the modification of Fujinami et al is silent regarding the second heater is disposed above an upper surface of the heating chamber and is pressed against the upper surface of the heating chamber by a pressing unit.
Akiyoshi et al teaches that the second heater 8 is disposed above an upper surface 14 of the heating chamber 1 and is pressed against the upper surface 14 of the heating chamber 1 by a pressing unit 12 (Col. 6, lines 16-25 and 43-65; Figures 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al with Akiyoshi et al, by modifying the connection of the second heater to the upper surface of the chamber as taught by Fujinami et al with the connection of the second heater to the upper surface of the chamber as taught by Akiyoshi et al, to provide the heater the ability to perfectly 

With respect to claim 11, the modification of Fujinami et al discloses substantially all features as set forth in claim 9, above such that the plurality of heat generators 14a-14c are disposed above the object 26 (Para. 0024).
However, the modification of Fujinami et al is silent regarding the distortion suppressor in each of the two insulator is a slit, and the plurality of planar heat generators are disposed so as to avoid the slit in the insulators in a plan view.
Akiyoshi et al teaches that the distortion suppressor in each of the two insulators 8b-8c is a slit (Figure 5-7), and the plurality of planar heat generators 8a-8b are disposed so as to avoid the slit (Figures 5-7) in the insulators 8c in a plan view (Col. 6, lines 1-15; Figures 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al with Akiyoshi et al, by replacing the second heater as taught by Fujinami et al with the second heater as taught by Akiyoshi et al, to provide the heater the ability to perfectly contact the ceiling of the heating chamber causing effective heat transmission to the ceiling.

With respect to claim 12, the modification of Fujinami et al discloses substantially all features as set forth in claim 11, above such as the second heater 14a-14c of low rigidity (i.e. tube heaters; Para 0024).
However, the modification of Fujinami et al is silent regarding the slit is disposed so as to lower rigidity of the second heater.
Akiyoshi et al teaches that the slit (Figure 5-7) is disposed so as to lower rigidity of the second heater 8 (Abstract; Col. 2, lines 53-65; Figures 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al with Akiyoshi et al, by replacing the second heater as taught by Fujinami et al with the second heater as taught by Akiyoshi et al, to provide the heater the ability to perfectly contact the ceiling of the heating chamber causing effective heat transmission to the ceiling.

With respect to claim 13, the modification of Fujinami et al discloses substantially all features as set forth in claim 11, above such that the upper surface of the heating chamber 2 of the second heater 14a-14c (Para. 0033-0035).
However, the modification of Fujinami et al is silent regarding the slits are disposed so as to divide each of the two insulators into a central part and a circumferential part that extends around the central part.
Akiyoshi et al teaches that the slits (Figures 5-7) are disposed so as to divide a plane on which the second heater 8 is located and which is parallel with an upper surface 14 of the heating chamber 1 into a central part and a circumferential part (Col. 6, lines 1-15 and 43-54; Figures 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al with Akiyoshi et al, by replacing the second heater as taught by Fujinami et al with the second heater as 

With respect to claim 14, the modification of Fujinami et al discloses substantially all features as set forth in claim 12, above such as a plane of the second heater 14a-14c (i.e. horizontal plain of the tube heaters; Para 0024).
However, the modification of Fujinami et al is silent regarding the slits are disposed so as to spirally divide each of the two insulators.
Akiyoshi et al teaches that the slit (Figures 5-7) are disposed so as to spirally divide each of the two insulators 8b-8c (Col. 5, lines 50-67; Figures 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al with Akiyoshi et al, by replacing to the second heaters as taught by Fujinami et al with the second heater with two insulators as taught by Akiyoshi et al, to provide the heater the ability to perfectly contact the ceiling of the heating chamber causing effective heat transmission to the ceiling.

With respect to claim 15, Fujinami et al discloses of the first heater includes a microwave generating device 23 that supplies a microwave to the heating chamber 2 (Para. 0025; Figures 1-4), the tray 19 is held inside the heating chamber 2 and divides the heating chamber 2 into upper and lower parts, and the tray 19 having a lower surface provided with a microwave absorbing heat generator 7 that absorbs the microwave (Para. 0027; Figures 1-4), the second heater 14a-14c that heats the tray 19 

With respect to claim 16, Fujinami et al the modification of Fujinami et al discloses substantially all features as set forth in claim 9, above such as a plane of the second heater 14a-14c (i.e. horizontal plain of the tube heaters; Para 0024). 
However, the modification of Fujinami et al is silent regarding the insulators are plates.
Akiyoshi et al teaches that the two insulators 8b-8c are plates (Col. 6, lines 1-5; Figures 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to modify Fujinami et al with Akiyoshi et al, by replacing to the second heaters as taught by Fujinami et al with the second heater with two insulators as taught by Akiyoshi et al, to provide the heater the ability to perfectly contact the ceiling of the heating chamber causing effective heat transmission to the ceiling.

Response to Arguments
Applicant's arguments filed on September 25, 2020 have been fully considered but they are not persuasive. 

The examiner respectfully disagrees with applicant’s interpretation the rejection of claim 1 anticipated by Gordon. As disclosed above Gordon above discloses a heating cooker including a tray for an object to be heated, support units, a first heater below the tray, a second heater disposed above the tray having a plurality of planar heat generators and two insulators, a controller to control the energization of first heater to second heater, and a distortion suppressor between the plurality of planar heat generators. Gordon teaches of at least one infrared sheet 30 comprising a pair of electrical power strips 34 and 36, a high temperature polymer layers 42 and 44, a carbon and polymer mixture layer, and a fiberglass support grid 102. The examiner interpreted that if the high temperature polymer layer 100 that was formed under heat and pressure into a sheet was supported by a fiberglass support grid 102. The examiner interpreted that since the fiberglass support grid was used to support the high temperature polymer layer within the at least one infrared sheet, it would be inherent that the fiberglass support grid would provide some support to the upper and lower layers of the high temperature polymer layers when the infrared sheet is installed in support units. The examiner interprets that if there was no fiberglass support grid, the infrared sheet would not be as sturdy. Therefore the examiner maintains the previous 35 USC 102 rejection of the last Office action.

Applicant’s addition of claims 9-16 has a similar scope to claims 1-8. However after further search and consideration the examiner has found newly recited patent Akiyoshi et al (US 4,675,507 A as newly recited) that remedy the deficiencies of . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        February 17, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761